Question Hour with the President of the Commission
The next item is the Question Hour with the President of the Commission.
Free questions
Mr President, is Europe going to have to face a new gas crisis this winter? Let us remember the conflict between Russia and Ukraine, suffered by millions of Europeans. I welcome the agreement reached on 19 November in Yalta. However, we know that Ukraine had great trouble in settling its gas bill with Russia last month. We also know that the political context will be particularly difficult in January, with the staging of the presidential elections.
What preventive measures can be proposed by the Commission and implemented at European level so as to protect our fellow citizens from the effects of a potential new crisis, and what lessons have been learnt from the events of winter 2009?
Will the agreement reached on 16 November between the EU and Russia on an early warning system and the draft regulation on the security of gas supply, which I welcome, be enough?
Mr President, Mr Daul, thank you for your question. Like you, I wish to prevent a repetition of last year's crisis.
We have worked closely - I myself have done a great deal of work - with President Yushchenko, Prime Minister Tymoshenko and the Russian authorities, as well as with the international financial institutions, to support Ukraine.
What more can be done?
In the short term, the early warning system that we agreed on last week with Russia should help us to identify the problems in time. In fact, I can tell you that there was an excellent atmosphere during this summit with Russia, which President Medvedev attended, a much better atmosphere than there has been on other occasions.
We are also working with the Gas Coordination Group - a group that includes the Member States and industry - on the storage of gas. We are continuing to work with the international financial institutions on the reform and modernisation of the gas sector in Ukraine. However, as you said, the situation within Ukraine is not easy. In any case, I shall be in Kiev next week with the President-in-Office of the Council, Mr Reinfeldt, to show once again the importance we attach to the reform of this sector in Ukraine.
I would like to ask you whether, in the past, you had any difficulties with the Bulgarian Government of Sergei Stanishev or with Ivaylo Kalfin as the country's foreign minister? Did you have any reason to doubt the democratic legitimacy of Mr Stanishev or Mr Kalfin or their loyalty to the institutions of the European Union?
If not, how do you view the statements by the current Bulgarian Prime Minister, Mr Borisov, who has said that the Bulgarian Socialist Party needs to be prohibited? Mr Borisov has said that they - meaning the delegates of the Congress of the Bulgarian Socialist Party - are a bunch of impudent bandits.
Thirdly, there is this week's statement by Mr Borisov that 'everyone who hates the Socialists in Bulgaria must be with us.' How do you evaluate this standpoint from a member of the European Council?
Thank you for your question, Mr Schulz. However, you will appreciate that I must exercise restraint when commenting on the remarks made by the various Heads of State or Government within the context of their domestic policy. It is not my place to get involved here and now in this domestic dispute.
What I can say, to give you a concrete answer to your question, is that my relationship with the Bulgarian Government, when Sergei Stanishev was prime minister, was always characterised by extremely loyal cooperation. I can also say here, as I have told him personally, that Mr Stanishev has always been a very loyal partner of the Commission and of all the institutions where the advancement of the European project is concerned. I will not forget about the loyal cooperation and the commitment to Europe that he showed just because he is no longer in power.
(DE) I understand that you do not want to interfere in Bulgaria's domestic politics. I sympathise with that position. Can I interpret your answer to mean that you believe that there is no need for the party of Mr Stanishev - the Chairman of the Bulgarian Socialist Party, for whom you have expressed your personal high regard in respect of the work that he has done - to be banned?
Mr Schulz, obviously I believe that all democratic parties have a place in democratic countries. Since Bulgaria is, as we all know, a democratic country, all of its democratic parties have a place in the democratic system.
This applies to all of the parties in Bulgaria that respect, of course, the rules of our Community.
Mr President, I am going to ask a question about the structure of the Commission, which is normal, given that we are very soon going to have a new Commission.
Firstly, I have some misgivings about the fact that the environment portfolio is going to be divided into three areas: climate change, energy and the environment. I have some misgivings in this regard, and this is a point that I wish to make.
However, the most important question that I wish to put to you concerns fundamental rights and the fight against discrimination. I believe that it was agreed that there would be a commissioner responsible for this subject. Now, it is a matter of ensuring that we do not have a 'home affairs' portfolio that incorporates asylum and immigration issues, because 'asylum and immigration' would then be a security issue and not a home affairs issue.
Mr Barrot has proposed the creation of three commissioner posts: fundamental rights, home affairs and security, with asylum and immigration being separate. My question is simple: how do you view this issue?
Firstly, concerning the question of the climate change, or rather the 'action in the field of climate change' portfolio, I see this responsibility as being very important. It is a horizontal responsibility, a dimension to be integrated into all of the Union's policies. The commissioner for climate change policy will clearly be responsible for following up the work done in Copenhagen, with all that that entails in terms of internal and external action.
With regard to the justice and home affairs portfolio, yes, I have decided to cut that in two, also. One portfolio will be devoted to justice and fundamental rights, and the other to home affairs. Moreover, this division is commonplace in many of our Member States in which there is a minister for justice and a minister for the interior.
Obviously I wish to discuss the exact definition with the commissioners concerned, but I can already tell you that I want the commissioner responsible for justice and fundamental rights to pay particular attention to eliminating the obstacles that European citizens face when exercising their rights.
Mr President, I would like to continue along the same sort of lines as Mr Verhofstadt, since the Commission is currently under construction.
We are reading and hearing rumours that are rather dangerous. Do you think that it is you, the President of the Commission - you have been elected and confirmed President - who makes the Commission, who organises the Commission and who defines the commissioners' remit, or is it the countries of the Union and the large countries that impose, or otherwise, a certain position on you?
I find it unacceptable - but perhaps I am wrong - to read in the newspapers that France wants this, that the United Kingdom wants that, that Mrs Merkel wants the other. Mr Sarkozy and Mrs Merkel appointed you, they have nothing left to say, you have to create your Commission!
Is this how you see the role of President of the Commission, or do you see it another way, which is more like the way that Mrs Merkel and Mr Sarkozy see it?
The way I see things is very simple: it is about respecting the Treaty of Lisbon, and respecting the current treaty, for that matter. From 1 December, this Treaty of Lisbon declares very clearly - I have the English version here, specifically Article 17 - that it is the President of the Commission who shall decide on the internal organisation of the Commission, and that is what I am of course going to do, including as regards the allocation of portfolios.
Let us be clear, there is always pressure, as you know. We all have demands made of us. However, I am the one who ultimately takes full responsibility for the composition of the Commission and I believe that this Commission will also benefit from fairly strong support within the European Parliament.
I have worked hard to obtain a fairly strong consensus. Moreover, I have some good news - as well as some words of thanks - to give you today: the next Commission will include nine women, so one more than at present. A week ago, only three women were prospective candidates. Many of you have helped me to impress upon the Member States the importance of this request to nominate more women. This is a practical example that shows my commitment to forming a college that can benefit from the support of your Parliament.
(FR) Mr Barroso, since you are talking about the Commission and about women, do you not think that it would be easier for a President of the Commission in the long term if each country put forward two commissioners, presented two candidates, to him: a man and a woman?
That way, you would be able to form a balanced Commission, not with nine women, but made up of half women, half men.
You are quite right. I would very much like to achieve that. Unfortunately, it is not provided for by the treaty.
I agree with your fellow Member, Mr Verhofstadt.
The serious issue is this: this obligation is not provided for by the treaty. As you know, I even made public a letter in which I called on the Member States to help me in regard to this issue of gender balance. Ideally, we would have a Commission that is even more balanced.
In any case, I am happy with the situation that we have reached in the end, and I should like to thank everyone in Parliament who has helped me in this task.
Mr Barroso, I would like to thank you very much for being with us today, and I would like to start by saying that it seems we should give more encouragement to our fellow Members to participate in these debates with you, because some Members are more interested in other attractions of Strasbourg than in the possibility of a meeting with you.
My question concerns the objectives of the Lisbon Strategy, which, for the European Conservatives and Reformists, has always been very important. This is particularly true of what you said not long ago, when you presented it as part of your strategy: a new start for the common market. We do, truly, think that Europe needs a common market. The recently adopted Lisbon Treaty gives more authority to European institutions in a political sense, and it seems to me that a particular kind of divide is opening between political integration, which is making progress, and economic integration. Mr Barroso, I would very much like you to give attention to the question of the start of the new market from the beginning of your new term of office.
President of the Commission. - I have good news for Mr Kamiński: today, at the meeting of the Commission here in Strasbourg, we adopted a Commission working paper launching the consultation on what I call the 'European 2020', the successor to the Lisbon Strategy, which is, of course, for consultation with Parliament and with European governments and societies at large.
There is great emphasis in the working paper on the need to deepen the internal market, and I have even asked Mario Monti, a well-known European figure, to send me a report on the ways in which we can address the missing links in the internal market. I hope that the first draft of this report is ready before the European Council in March at which, by the way, the Spanish Presidency of the Council is also keen to contribute and lend urgency to these developments.
Development of the internal market is one of the ways we can find new sources of growth to respond to the challenges of competitiveness from other parts of the world.
What I found pleasing about the special summit was that there was a gender balance. We would like to pay tribute to that achievement. I would also like to add that we will continue to support you if you continue to maintain this gender balance.
We now have two new figureheads for the European Union to deal with, about whom all sides have said that they will have to grow into their roles. That, of course, will always be the case. There is also talk of lightweights and heavyweights. I see it like this: today's lightweights are tomorrow's heavyweights, and vice versa. Many a heavyweight one day is a lightweight the next.
That notwithstanding, we also have a severe economic crisis to overcome. The social consequences, especially, are giving us lots to deal with. In Europe, tens of millions of people are affected by unemployment, poverty and social exclusion. The number of crisis victims is going through the roof. In the developing world, the consequences are much worse.
Are you prepared, Mr Barroso, together with the new Commission, to learn the lessons of the wrong turns taken through radical free-market policies? Are you prepared to bring about an urgently needed change of policy to put people ahead of profits and social interests ahead of competitive ones?
President of the Commission. - In the new European Union 2020 strategy that I announced just now, there is a strong emphasis on the social matters that you have just mentioned, Mr Bisky. I believe that we now have an urgent situation regarding social matters, particularly in view of rising unemployment. There is a risk of a decade of low growth and high unemployment, and that would put severe strain on our social models and our living standards. That is why I think it is important to work on matters relating to social inclusion.
We also need to make sure that our people are equipped with the right skills to succeed in this new economic model. One of the priority areas of the European Union 2020 strategy will thus be to empower people. Emphasis should be put on education and skills, lifelong learning, mobility of workers, supporting entrepreneurship and self-employment, but also on fighting exclusion and poverty. I think we, as the European Union, have a duty to make the fight against exclusion and poverty one of our priorities.
Mr President, back in September, I approached you about the continuation of operations at Ignalina Nuclear Power Plant. From your answer, I received the impression that the Commission is either unaware of the true situation, is not informed, or is trying to brush off MEPs.
Therefore, Mr President, I think you know that no nuclear fuel repositories have been built and spent fuel rods will be kept in the reactor, reducing nuclear safety in the region. This is the first thing. Secondly, I think you know that replacement generators will only be built three years from now and Lithuania will have a shortage of electricity. That is the second thing. Thirdly, I believe you are aware that the circumstances I have mentioned permit the continuation of the nuclear power plant's operations and that it is not ready to be shut down.
My question, Mr President, is who will take responsibility for the reduced nuclear safety in this region and for the increased risk to European Union citizens?
President of the Commission. - Regarding the Ignalina question, as you know, this is a matter concerning the Treaty of Accession of Lithuania. We have to respect that Treaty of Accession, which was signed by all the Member States, including Lithuania.
What we are doing now is looking at not only the economic aspects but also the safety aspects. I believe all this is taken into consideration in our decision and that we can work with the Lithuanian authorities to assure the safety of the nuclear situation there.
By the way, at my recent meeting with President Medvedev, I once again made the point about the supply of energy from Russia to Lithuania. I asked him why they cannot be more cooperative regarding the issue of the Druzhba pipeline. So we are working actively with our Lithuanian friends, and also with other partners important to the security of energy supplies to Lithuania.
(DE) President of the Commission, the issue of the continuing existence of the Opel factories exercises the European public, and it was also a key issue in the German federal election campaign. Long before the election, it was already clear that a sale to the consortium led by Magna was planned, yet it was not until 16 October that the Commission hinted that it had some misgivings.
Why did you wait until after the German election? That decision did have an important impact on the outcome of the election in Germany. How can you refute the suspicion that this came down to political considerations, particularly given that your close relationship with Chancellor Merkel is well known? Are you prepared to open up your written and oral dialogue on the Opel issue dated prior to the German federal election on 27 September to public scrutiny?
President of the Commission. - Taking your last question first, of course I am happy to give you all my correspondence with Chancellor Merkel. There is no problem about that.
Having said this, we organised two meetings before the German elections with all the countries involved with General Motors/Opel, and yesterday we organised the third one. It was the third ministerial meeting on Opel organised by the Commission, and the first since General Motors decided not to sell Opel.
Other than being a facilitator, mainly by ensuring that all stakeholders have the same information, the Commission will continue to ensure that internal market and State aid rules will be respected. This is very important to avoid a ruinous race to subsidies between Member States which will, in the end, benefit no one.
But the ball now is clearly in GM's court. Indeed only after the GM business plan is known, and our Member States might be willing to provide State aid, can the Commission assess whether competition rules are being respected. We cannot act on suppositions. Only in the face of business plans can we say whether they are or are not compatible with our Community rules.
(DE) I am very grateful for your offer, Mr Barroso, and I will be happy to take you up on it. Your oral dialogue is also at issue though, of course. I am sure that we can come to an arrangement in this regard. In the second part of your answer, you mentioned an absolutely key issue, namely that there is not only a race to carry out wage dumping, but also a subsidies race. It was a very clever move to convene the summit yesterday. What conclusions have you drawn from it? How, in future, can we combat the emerging danger of a subsidies race, as we have experienced time and again between various EU Member States at the cost of European taxpayers, while also, of course, intervening in the economic process of these dynamics?
President of the Commission. - It is precisely by strict implementation of State aid rules, and this case is indeed a very interesting one for all of us - apart from those parties involved - because, as your question suggests, if every Member State were to start competing with the others to see who can give more money to a company, we would have something that is bad for the Member States, that is not good for consumers, and not good for taxpayers' money.
The guarantee I can give you is that the Commission will be strict in the implementation of State aid rules, not because we are fundamentalists as regards the market or competition rules, but because we believe it is important to have a strict Community approach and to have a level playing field for all companies and all Member States - the big and the small, and the rich and the not-so-rich. That is the best way to ensure that we remain fair in our Union.
Mr Barroso, I warmly welcome your statement just now that you intend that there should be a portfolio within the Commission dealing with fundamental rights.
I would add a further question to this. As you are perfectly aware that a significant number of autochthonous national minorities and language minorities live in the EU - 15 million people, 10% of the population - do you intend to incorporate the issue of these communities, these national and language minorities, into the portfolio of the new Commissioner dealing with fundamental rights?
I think that especially after the Lisbon Treaty and the Charter of Fundamental Rights enter into force, the EU should further elaborate its approach towards these communities.
President of the Commission. - The answer is simple: yes. My intention is precisely to place non-discrimination issues - including, of course, issues of minorities - under the responsibility of the Commissioner for Fundamental Rights.
I was also going to ask a question about gender balance in the Commission, so I would like to take this opportunity to congratulate Cathy Ashton on her appointment. I am sure you will agree with me that she is a great talent. I am delighted that the first High Representative role is going to someone from Britain, and I am particularly pleased that it is going to a British woman. It is something that we, the women in the Socialist Group, have, for some considerable time, been calling for.
Cathy Ashton was the leader in the Upper House in the UK when the Lisbon Treaty was steered through - no mean feat. She has great political skills and has accomplished a great deal since being a Commissioner. Her quiet diplomacy, rather than an 'ego on legs', has ensured agreements where others have failed and where it has proved difficult in the past. I would say to Cathy Ashton that she is not there to stop the traffic, but actually to create the traffic system. I know she will do a fantastic job.
President of the Commission. - I am extremely proud and happy that Catherine Ashton has been designated as the first Vice-President of the Commission and High Representative. It is an appointment that I very much supported and approved during the European Council. Of course, we all know her well as someone who has both the political skill and the sense of direction to take on the demanding task of High Representative and Vice-President of the Commission.
We all know that this in an innovation. It will take time for all of us to learn how to use new arrangements to deliver the best results in terms of the European Union's increased role in the world. What is clear is that we will only achieve this by a real partnership between institutions. That is what the double head is designed to provide and what I am determined that the Commission will offer: to have the best possible role in the world.
Of course I am extremely happy that she comes from Britain - I think it is essential that Britain remains at the centre of the European Union - and also that she is a woman because, as you know, I have been very committed to the gender balance. So for all these reasons, and also because she is my colleague in the Commission, I was - as you can imagine - extremely happy with that decision.
(BG) First of all, I want to make one clarification for Mr Schulz. The Bulgarian prime minister has never called for the Bulgarian Socialist Party to be banned. Now for my question to Mr Barroso. After 19 November, is it clear which areas of foreign policy will remain as part of the Commission's competences and which will be transferred to the External Action Service, such as enlargement, trade or aid to developing countries?
President of the Commission. - Yes, the High Representative will, at the same time, be Vice-President of the Commission, so it is a great opportunity to put together the CFSP competences - which lie with the High Representative - and the traditional Community competences in external relations. To put it simply, we have the same person performing the task of Javier Solana and Benita Ferrero-Waldner. That person will be doing this as Vice-President of the Commission but also as President of the Council of Foreign Affairs. I think it is extremely important to have this idea at that level.
In general, at the level of Heads of State or Government, as the Treaty of Lisbon states very clearly, it is for the President of the Council to represent the European Union in CFSP matters at this level and in that capacity, and for the Commission to represent the European Union in all other external matters, as set out in Article 17 of the Lisbon Treaty.
Mr Barroso, you may or may not wish to comment on the recently leaked budget review paper, but you will no doubt be aware that it has caused great concern in many regions across Europe. Indeed, the First Minister for Wales, Rhodri Morgan, has recently written to you expressing his concerns.
In view of this, can I ask you if you will be bringing forward new proposals that ensure regions across Europe will have access to structural funds post-2013? And, if you do intend to bring forward such proposals, will it be under this existing Commission or under the new Commission, when it is appointed?
President of the Commission. - I can tell you that I have read the letter from the First Minister for Wales, but I have never read the document mentioned.
There are some working documents in the Commission, drawn up by all its services, but they do not reflect the Commission's views. It is only the College of Commissioners that takes positions that are binding on the Commission. We are at a preparatory work stage. I can tell you that personally, I am extremely committed, as you know, to social, economic and territorial cohesion, and that regional policy remains a top priority of the next Commission.
Regarding the budget review, I have decided in agreement with Parliament - in the person of the Chair of the Budgetary Committee - to present the budget review at a later date. It makes sense first to have an agreement on the broad outlines of the European Union 2020 strategy, with the budget review then being presented by the new Commission so that the new College will have full ownership of that proposal in order to work with you very closely on the future financial perspectives.
Chris Patten said the danger in the Balkans is that they pretend to reform and the EU pretends to believe them.
That seems to be happening in Bosnia, which is sliding alarmingly towards dysfunction if not destruction. The international community and the EU are perceived in Bosnia as failing to insist on reforms and failing to stand up to Milorad Dodik, Republika Srpska leader. The office of High Representative, while it still lasts, has been undermined and the authority of the international community weakened.
How would you answer the charge that the EU is running an agenda in the Western Balkans which is to the benefit of the Serbs in Belgrade and Bagna Luca - with the Bosniacs the losers?
Will you encourage the new High Representative and, when she is confirmed, Vice-President of the Commission, Cathy Ashton, to make Bosnia an absolutely top priority? How will you ensure that the EU's special representative has real leverage, a clear mandate and the united support of the EU behind him or her?
I would like to say something which is very serious. We are talking about the outcome of the last Council meeting, of 19 November 2009. I know that almost anything could have been said or could have happened during the Council meeting, but this was probably not an issue at the last Council meeting, so please keep to the topic, because it is necessary.
I asked about Cathy Ashton, the High Representative, who was appointed last week. That is very much 'follow-up to the European Council'.
OK, fine, if President Barroso would like to answer that, but I would like to ask you, colleagues, to keep to our topic, which is very clearly defined.
President of the Commission. - First of all, let me tell you that I fully share the concerns expressed regarding the situation in Bosnia. In fact, it is becoming an extremely difficult matter. We are discussing this with the Bosnian authorities and with all the relevant players, within and outside of Europe.
Of course my answer to you is yes, I hope that Cathy Ashton will devote great attention to it, together with the Commissioner for enlargement, because Bosnia, as you know, is in the European Union's area of potential enlargement. Certainly we have to do everything to be sure that the country establishes itself on its own feet and that it is able to consolidate its existence as a full state, a democratic state, that has aspirations one day to join our Union.
(DE) You just spoke of how you have now opened the consultations for the post-Lisbon process. The post-Lisbon process will, then, be taken care of by the new Commission collectively.
There is a great deal of irritation that the consultation process has been so long in coming. There is also a serious fear that it is only a formality and that the results of the consultations will not have any serious influence on the post-Lisbon process.
What is your proposal for how all the stakeholders and a fundamental analysis of the consultation process can be integrated into this process and into the Commission documents? Which Commissioners will you give the task of ensuring that this takes place, and what is your own responsibility in this regard?
President of the Commission. - My responsibility is the overall coordination of the Commission and of the strategy, but I will be working with several Commissioners because, as you know, this European Union 2020 strategy is, by nature, a transversal strategy, covering very important sectors, from economic competitiveness to sustainability - i.e. the environment - as well as social inclusion aspects. So it is a very broad remit of competences.
Regarding the delay, you are right: there is some delay. Unfortunately, this is due to the fact that the European Council did not take its decision any sooner, with the result that we cannot have the Commission in place.
So we are launching the working document today so that everything can be ready for the Spring European Council in March, because we ought to have had a new Commission by now and we have not got one yet. I hope to have it by the end of January.
Anyway, I have only today - and this is another piece of news I want to give you - received the final name of the 27 Commissioners-designate. Only today. That is why we are running a little late, but nevertheless I think we have to make the most of the consultation period so that we have a serious consultation about the future European Union 2020 Strategy.
(FR) Mr Barroso, I would like to go back to the question that my colleague asked just now. The timetable that you are giving us is extremely tight. How can we define a strategy for now until 2020 in three months? We have to draw up a strategy for the whole of the European Union on social, economic and environmental matters, and we are given three months and a consultation period that starts today.
I would therefore like to draw your attention, Mr Barroso, to the fact that I believe that we must wait for the Commission itself to be formed, so that we can put our questions to it, but above all, that we should take the time to create a real project. We cannot define a project for the European Union in three months.
I share your concern on this issue. That is why, moreover, we have decided to do this now and not to leave it until a later date. You will therefore have more time. If we wait for the new Commission to take up office, you will probably have to wait until the end of January, and so we are already doing it. The details will be published on the internet today, if they are not already on there. I am also hoping for a commitment from you on this point. I myself am ready to make a commitment.
In any case, the spring European Council marks the beginning, not the end, of the process. However, the rotating Presidency of the Council - which the Treaty of Lisbon preserves, as you know - the Spanish Presidency, has urged us to draft an initial document that will serve as a basis for discussion. That is why I was keen to present it now. I will do my level best to ensure that all those who are affected by this issue can participate in and make a contribution to the revision of what is, as you yourself have emphasised, a highly important strategy.
(PL) Mr Barroso, if we look at the main executive positions at the top of the European Union, in the match between the new EU and the old EU, the result is 3:0 to the old EU. From 1 January 2012, when there will be a new President of the European Parliament, there will be no one at the top of the European Union who will represent the 12 new Member States. How would you defend this decision?
President of the Commission. - First of all, the President of the Council and the High Representative are not there representing a part of Europe: they represent all of Europe.
Let me say that I was very happy also with the nomination of Herman Van Rompuy. When Prime Minister Reinfeldt put forward his name, it was evident that this was the name that could secure consensus around the table. And the fact that he comes from Belgium, bringing instinctive support to the Community method and being instinctively pro-European - that is a very good tribute to Belgium as well.
Having said this, with regard to the importance of the new Member Sates, I think you have already made their importance clear by the election of Mr Buzek as President of the European Parliament: someone coming from a new Member State, someone who has given so much for the reunification of Europe.
So, when we are in these positions, I am not here representing one country or one region: we are representing the whole of Europe.
(PT) Mr President, last week, the Council acknowledged the agreement between the institutions on the budget for 2010. The consequences of the decisions made in Copenhagen should not form part of this agreement or commitment. Rather, they should be the subject of an amending budget.
The question I would like to put to you is a very simple one: bearing in mind the difficulties we have seen in funding the second tranche of the economic recovery plan for this very budget, where does the Commission suppose that it will get the funds to finance the first year of combating climate change, which will call for EUR 2 billion, at the very least? Moreover, this total will increase year on year, so where does the President suppose the money will come from?
Mr Portas, thank you for your question. It is true that getting Parliament to agree to approve a specific budget for some of the actions relating to energy efficiency, energy security and the fight against climate change proved extremely difficult, and I am very happy that this has been achieved. I would like to thank all those who made the approval of this budget possible.
If, as I hope, we come to an agreement in Copenhagen, we will then have to work to find the funds necessary to implement that agreement within the budget.
We are not quite there yet, but I am absolutely certain that if the Member States come to an agreement on future funding for mitigation actions needed for developing countries, then they will also have to come to an agreement on the funds that will have to be made available to meet this objective.
(PL) Mr Barroso, the designation of Mrs Ashton and Mr Van Rompuy, and the Lisbon Treaty itself, will cause changes in the way the Commission works. Some changes are set down in the Lisbon Treaty, but other changes are imprecise and unclear, and will be shaped by certain practices and decisions. I would like to ask what changes you foresee in the work and function of the European Commission in the immediate future and in the next few years. Now is a good time to introduce such changes and, as I said, there are currently possibilities which are not fully specified in the Lisbon Treaty. You spoke of the designation of certain Commissioners. I am talking about policies and actions which are not just limited to the designation and division of function of new Commissioners.
President of the Commission. - I agree with your general point that the institutions are also the way we shape them in practice. That is why I was so happy with the designation of Cathy Ashton and Herman Van Rompuy, because I know that both of them are committed to a real European spirit and to Community matters.
Regarding the practicalities, Cathy Ashton will become High Representative and Vice-President of the Commission, by virtue of the European Council Decision, on 1 December. On the same day, she will become responsible for the external relations portfolio as Vice-President of the Commission. As Vice-President of the Commission, she is accountable to Parliament, and Parliament knows how much Cathy Ashton is committed to parliamentary democracy. I know that she is anxious to meet as quickly as possible with the Committee on Foreign Affairs so that her new role can be launched on the right footing.
With regard to the next college, Catherine Ashton will also have a hearing alongside the other Commissioners-designate and will be subject to your collective vote on the next college.
(FI) Mr President, Commissioner, with reference to last week's meeting, I would like to ask if you yourself are happy with the selection process by which two important top posts were filled, or do you also agree that some of the Union's decision-making procedures could still do with a large dose of extra transparency and democracy?
I would like to ask you if the selection method applied, where the candidates appeared as if out of thin air, was a way to confirm the EU's authority, and did it boost confidence in EU decision making? Should the big political groups be thinking seriously about what sort of candidates to put forward for top positions in the future, whether the selection process can be revised and improved in some way, and who should do it? Presumably, that will be the task of the European Parliament and its Members. This time, Finland had highly qualified candidates and we should be glad about that.
President of the Commission. - First of all, as you know, the provisions of the Lisbon Treaty were fully respected and I, of course, support the implementation of the Treaties. We have to respect the rule of law in the European Union.
Regarding the persons that were chosen, honestly I think we have to respect them because Minister van Rompuy is Prime Minister of Belgium and Lady Ashton is a Member of the Commission. So I believe they have the qualities to fulfil their responsibilities.
Regarding the institutions, it is important to note that the President of the Council has to be selected by the Heads of State or Government. It is not an election like that for the President of France or the President of Portugal. It is the President of the European Council, and that President is selected by the Heads of State or Government. It is different from the President of the Commission, who was selected by the Heads of State or Government and elected by this Parliament. So we have to respect the different logic of the different institutions.
(DA) Mr President, Mr Barroso, in this item, there has been a lot of discussion of the composition of the Commission and the portfolios that the Commissioners will be given. One thing that we in the Group of the Alliance of Liberals and Democrats for Europe Group are very concerned about is what portfolio the new climate commissioner will be given, since that will be crucial in deciding whether it is all just a load of hot air or whether we will have a commissioner who can really make a difference when it comes to climate change - while at the same time safeguarding Europe's competitiveness.
I would therefore like to ask what the President of the Commission is doing and will do to ensure that the post of climate commissioner will have the weight that the President of the Commission has indicated that it should have. In this connection, I have two specific questions: will the climate commissioner be responsible for the area of energy, and will the climate commissioner have his or her own directorate?
President of the Commission. - First of all, I think it is fair to welcome the fact that we are going to have a Commissioner for Climate Action. So far, that position has not existed. It is precisely because there is a lot to do and I want to give weight, to use your expression, to this function that I have decided and have announced to Parliament the creation of the post of Commissioner for Climate Action. That Commissioner will have a lot of responsibilities. He or she will have to mainstream climate action, because climate action has to do with energy but also with the environment, research, agriculture and industry. So this is a very important coordinating role for climate action, both internally and externally.
It is quite evident that Copenhagen will not be the end of the process. I hope we will have an operational agreement at Copenhagen, but there will also be a lot of things to do after Copenhagen, including the work with our main partners.
The Commissioner for Climate Action will therefore have a very important role, externally and internally, to fulfil all our expectations for a strong climate policy in the European Union.
Mr Barroso, following the appointment of the new President, Herman van Rompuy, there has been a lot of speculation over whether direct EU taxes will be introduced. Can you tell me please, honestly, if this is the case, and how you intend to raise such taxes?
President of the Commission. - First of all, I do not see what the relation is between taxes and Herman Van Rompuy because it is not for the Council to propose taxes. That is a competence of the Commission.
My answer is the following. Firstly, I always give honest answers; you do not need to ask me to give an honest answer. Secondly, I intend to look at all issues of taxation in the European Union. We have to look at this. We have to look at own resources of the European Union. We have promised it to Parliament. The programme with which I was elected was to look at possible own resources, and this is in the programme that was adopted by this European Parliament.
(DE) The Commission is pushing on with the accession negotiations with Turkey in an extremely uncritical way. In so doing, it is paying scant regard to the mood of the Member States and their residents. The appointment of Mr Van Rompuy as President of the European Council is the appointment of a clear opponent of Turkey's accession and I will quote him now, 'Turkey is not Europe and never will be Europe. The universal values that prevail in Europe, which are also the fundamental values of Christianity, would lose vigour with the accession of a large Islamic country such as Turkey.'
I therefore ask, what is the Commission's position on this unambiguous statement? Furthermore, if the concerns of the public in this regard are not to be taken seriously, what about those of the President of the European Council?
President of the Commission. - The Commission respects the position taken by the Member States, and the Member States have decided unanimously to have negotiations with Turkey. We are fulfilling the mandate we received for negotiating on behalf of the Member States with Turkey and with other candidate countries.
It is important to know that this was a unanimous decision by the Member States. It was not an invention of the Commission. There was a unanimous decision by the Member States to negotiate with Turkey, and others, the possibility of their accession.
It is quite clear that Turkey is not ready for accession - neither are we to give them membership - but we should keep negotiating in the spirit of good faith with all the candidate countries.
Regarding the comments made by Mr Van Rompuy, I usually do not comment on comments. As President of the Council, he was very clear that he will also respect the mandate that he receives from the Member States.
(ES) Mr President, I am going to talk about two concepts, namely coordination and flexibility.
A problem has been found with all the matters that were discussed in the Council. In recent years, there has been an extraordinary lack of coordination between the different Directorates-General in the Commission. Climate change policy has frequently been considered independently of the scientific knowledge of the Directorate-General for Research. It has also been conducted independently of land use, for example, which is linked to climate change.
My first question is as follows. Are you prepared to organise and strengthen internal coordination, in such a way that, when we appoint our commissioners, we can be assured that internal coordination is guaranteed?
My second question relates to the fact that we are talking about competitiveness, about an economic crisis. Is the Commission also prepared to be more flexible on some matters such as REACH and its implementation, which is going to cause extraordinary damage to our own competitiveness? Is it prepared to be more flexible?
My last idea on this coherence policy is that we cannot talk about the economy and recovery without talking about opening up the energy markets. There are countries that do not have an energy market, such as Spain in the case of gas. This means that prices rise and development becomes impossible.
I will do everything within my power to improve internal coordination within the Commission, but I must say that I think that coordination has been good. Proof of this is the fact that decisions by the Commission have always been taken by consensus.
It is perfectly natural that when we look at different commissioners, we see that each tries to make a priority of the issue that is his most pressing concern. It is no surprise that the Environment Commissioner shows a greater interest in environmental issues than the Industry Commissioner who, in turn, will show a greater interest in issues of industrial development. What counts, however, is the decision of the College, and here there has been effective coordination.
Moreover, we want to develop an advanced environmental policy while, at the same time, guaranteeing the competitiveness of our businesses. I believe that the proposals put forward by the Commission ensure that we will have appropriate solutions should other countries not subscribe to our high level of ambition in matters of environmental protection. We do not wish to outsource European jobs to countries that do not have the same level of environmental requirements that we have here.
(ES) Mr President, Mr Barroso, I would like you to clearly express your point of view on two matters associated with the composition of the next Commission.
Firstly, I heard you saying in this House that you were planning to subdivide the Justice and Home Affairs portfolio into two separate portfolios: one for Fundamental Rights and Justice, and another for Security and Immigration. This afternoon, however, I heard you talking about a Fundamental Rights and Justice portfolio and a Home Affairs portfolio, which I think is a much better combination, because it means immigration will no longer be perceived as a threat to security or as an issue that is subordinate to security. In my view, focusing on immigration in that way is not only wrong but also dangerous.
I would like to know if this approach will be adopted and if it is going to affect the structures of the Directorates-General - currently the Directorate-General for Justice and Home Affairs. I would also like to hear a commitment from you in relation to the legislative programme that the Stockholm Programme will implement in the area of justice, security and freedom. With the Treaty of Lisbon entering into force, Parliament is going to be decisive from the start, and I want to hear a clear commitment from you that you will involve this House in developing the legislative programme arising from the Stockholm Programme.
Mr López Aguilar, to answer your second question, yes, we do wish to closely involve Parliament, which is why this will be one of the priorities of the next Commission and something which is already expressed in the constitution, not least because Parliament will have greater powers of decision on this matter.
As for the question of the portfolio, I would like to say the following: there will be a Justice and Fundamental Rights Commissioner and a Home Affairs Commissioner.
Issues relating to immigration have a security aspect. For instance, the Frontex agency will remain under the authority of the Home Affairs Commissioner. It does not make sense to make it the responsibility of any other commissioner. When it comes to matters of inclusion and integration, however, my idea is to make this the responsibility of the Social Affairs Commissioner.
After all, just like Mr López Aguilar, I believe that we should not view immigration solely through the prism of security. Another aspect is combating illegal immigration and trafficking networks. Frontex takes care of this. It must be under the authority of the commissioner who deals with these matters. However, I will place all immigration issues relating to integration and inclusion under the authority of the Social Affairs Commissioner, because these are matters of social inclusion.
(DE) The European Council has expressed its hope that an agreement on the structure of the European External Action Service might be reached, wherever possible, by the end of April. The Commission must give its approval to these proposals, and I would like to ask you, Mr Barroso, whether the Commission, before approving such proposals, will put forward suitable proposals and take these into the negotiations, specifically with regard to the adaptation of multiannual financial planning, the adaptation of the interinstitutional budgetary agreement and - where there are shifts of responsibility for foreign policy programmes - the adaptation and re-negotiation of these programmes which are, of course, already subject to codecision. This is necessary because, unless there is resolution of the issues I have mentioned, the External Action Service will be just a torso without the requisite budgetary provision and without the requisite abilities to determine content. How will the Commission accomplish these tasks with Parliament over the coming months?
President of the Commission. - Thank you, Mr Böge, for your question. I know how committed you are to the rules of the budget and the competence of Parliament.
My answer to you is yes, of course we will come at the proper time with proposals for this Parliament to adopt the necessary adjustments so that this new entity, the European External Action Service, can have the means, the budgetary means, to implement all its actions.
As I have said before, we want this to be one of the great successes of the Lisbon Treaty. I think it is a very important innovation and of course, based on the proposal that will be made by Vice-President Ashton, as High Representative, we will work on this matter together with Parliament.
(FR) Mr Barroso, I would like to inform you that, in a few days' time, we will be observing the International Day of Solidarity with the Palestinian People.
The situation of the crushed, colonised, wounded, killed Palestinian population must not continue.
We Europeans, through our values of solidarity and fraternity, have a responsibility to find a solution to this situation quickly, before it turns into a bloodbath.
The Israeli Government is continuing its colonisations by forced march, and this after it committed war crimes at the start of this year. Symbols and tears are no longer enough. Today, the only solution to stop this deadly policy of the Israeli Government is the recognition and, above all, the existence of the Palestinian State.
The Palestinian people, like other peoples, have a right to a dignified existence that fulfils their aspirations.
As President of the Commission, and together with Mrs Ashton, will you take action along these lines and, if so, how?
Firstly, I would like to echo your comments about showing solidarity with the Palestinian people, who are in fact suffering from a lack of respect for their right to self-determination.
With regard to the specific question that you asked me, it is the responsibility of the Member States to decide whether or not they recognise another state.
Our position - the position that the Commission has always upheld - consists in supporting the coexistence of two states: the right of the State of Israel to exist freely and without its security being threatened and, in parallel to that, the right of the Palestinian people to build their own state.
We want the coexistence of these two states to be able to create a new situation, not only for the Israeli people and the Palestinian people, but for the entire region too, since the situation there is really very serious. It is jeopardising not only the hope of the Palestinian people but also peace in the region and peace in the world.
Thank you, Mr President of the Commission. We achieved much more than last time, one month ago. Thank you very much, too, for keeping perfectly to your time. We understand that it is not always easy to answer sometimes complicated questions in one minute.
I think it is very helpful for all of us in the two institutions to understand each other. This is very responsible, and it is a very important signal for our citizens that the two institutions can discuss matters and communicate with each other.
We will see you again for Question Hour next month.
(Applause)